Pillsbury, J. I concur in reversing this judgment on the ground that the damages are excessive, but I do not concur with the opinion of my brethren, as to the effect of a failure upon the part of the guardian to procure the approval of the county court to the securities proposed to be taken by him upon the loan of the ward’s money. In my view it is the statutory duty of a guardian to thus obtain the approval of the court, and the ward has the right, under the statute, to have this duty performed as an additional caution in the investment of her money, and security against loss. The statute has provided that the judgment of the county court shall be exercised in behalf of the ward, and it can not be said with any degree of certainty, that had the exercise of such judgment of the court been asked for, that it would have been granted in the given case. The county court has, when such questions come before it the right to call parties entirely disinterested, and who are acquainted with the security, the location of it, and all the facts and circumstances surrounding it, tending to show its present and prospective value, and thus become fully advised in the premises. Or it may be that the county judge may have personal knowledge of facts of which the guardian may be ignorant, making a loan a hazardous one for the interests of the minor. But whatever the cause that led the legislature so to provide for such approval, it has done so, and' thereby invested the ward with the right to such judgment of the county court. I agree with the majority opinion, that the statute makes it the duty of the guardian to invest his ward’s money, and that a mere neglect to obtain the approval of the county court, where he has been otherwise diligent and careful, will not render him guilty of converting his ward’s money, or make the loan his own; but I think that if he neglects this statutory duty to have the court pass upon the adequacy of the security, he does so at the peril of seeing that the security taken upon his own judgment and responsibility, returns to the ward the money so invested. In other words, that any deficiency occurring through a failure of the security to reimburse the ward, must fall upon the guardian.